Per Curiam:
After our decision in United States v. Seminole Indians, 180 Ct. Cl. 315 (1961), upholding the Indians’ aboriginal title to large parts of Florida, the Indian Claims Commission made a further determination as to the extent of the area properly claimed by the Seminóles (19 Ind. Cl. Comm. 179 (1968)), and, later, a determination that they were entitled to recover $12,347,500, less allowable offsets (23 Ind. Cl. Comm. 108 (1970)). One offset of $84,719.37 was thereafter allowed (24 Ind. Cl. Comm. 1 (1970)) ; and a final award was entered for $12,262,780.63. The Seminóles have appealed, primarily directing their challenge to the *353amount of tbe award, but also raising certain other points.1 The United States cross-appeals on one newly-raised issue relating to the extent of the area to be valued.
After hearing oral argument and considering the extensive briefs and the record, we are constrained to take the same course, on the Indians’ appeal, as in United States v. Nez Perce Tribe, 194 Ct. Cl. 490, 502-03 (1911), cert. denied, 404 U.S. 872, and Sac and Fox Tribe of Indians of Oklahoma v. United States, 196 Ct. Cl. 548 (1971)—a remand to the Commission to supply more specific findings and reasoning as to the valuation of the tracts involved in this case, i.e. Docket Nos. 73 and 151. See, also, The Snake or Piute Indians v. United States, 125 Ct. Cl. 241, 112 F. Supp. 543 (1953). 'Our reasons are similar to those we gave recently in Nez Perce Tribe and Sac and Fox Tribe. The Commission’s opinion and findings on valuation (23 Ind. Cl. Comm. 108) are so summary, conelusory, unexplained, sparse, and unspecific that the court is unable to say whether the ultimate conclusions on valuation are adequately supported by substantial evidence and untainted by legal error. The Seminóles’ expert on valuation suggested a total figure of $47,960,000 for all the lands involved; the Government’s expert gave the figure of $5,500,000. The Commission’s total for the same tracts was $14,550,000.2 The spread between the parties’ figures is obviously very great, but except for rejecting the extremes of the spectrum the Commission does not say why or in what part it rejected the general analysis of either party’s expert or why it settled on the figure it did or what general weight it gave to various components of value. The opinion, after summarizing very generally some of the types of factors significant for valuation, one way and the other, simply says *354that it found the parties’ expert witnesses helpful 'but cannot agree entirely with either party’s position. The final sum is then given without further explanation. The findings are more detailed but not much more enlightening as to the reasons for the 'Commission’s ultimate valuation. Insofar as the findings do more than summarize the evidence, they are so broad that the court is unable to tell, within any acceptable limits, how the 'Commission regarded various factors important for valuation, or what significance it gave to the different factors. For instance, as to timber the Commission simply concludes, after listing a number of facts pro and con: “A prospective buyer of the Florida cession lands in 1823 or of the reservation in 1832 would have regarded the extensive pine stands as a favorable factor and would have regarded the remaining timber as a moderate plus factor.” There is nothing to make this conclusion any more definite, or to show how it applies to the valuation ultimately adopted. With an opinion and findings of so summary and general a character, the court is unable to perform its review function, hardly more than if the Commission had given us solely its ultimate figures on valuation.
We are not holding or intimating that the Commission should, when it considers valuation, adopt and follow some mathematical or other definite formula, or give exact or precise indications of the weight it gives to each and every factor, or spell out in detail every subsidiary consideration it took into account, or tie its conclusions to specific items of evidence. It would be enough if, as in United States v. Northern Paiute Nation, 188 Ct. Cl. 321, 346, 393 F. 2d 786, 800 (1968), the Commission gave us “a good deal of enlightening discussion of the value issues, [which] one cannot read * * * as a whole without getting a pretty clear idea of how they approached their task.” That cannot be said of the present case; we have no such idea. In Sac and Fox Tribe of Indians v. United States, supra, 196 Ct. Cl. 548 (1971), some of us felt that the Commission had adequately disclosed its reasoning, but here we are all agreed that the court has much too little on which to proceed.
Although both parties have argued the facts and the evi-*355deuce to us as if we were the fact-finders, we emphasize that we have not considered the evidence and, on remanding to the Commission, we do not intimate any view whatever on the merits of the valuation issue. That is initially for the Commission as the fact-finder under the Indian Claims Commission Act, and since we have 'been unable to exercise our review function on the basis of the opinion and findings now before us, we have no position at all as to the merits. On remand, the Commission may supply the more specific findings and reasoning which we require as to valuation on the basis of the present record, or if it considers more information desirable, and in its discretion, it may open the record for further evidence or materials on that question. We leave the extent of the further proceedings to the Commission.
The minor points raised by the Seminóles, not relating to valuation, are now ripe for decision by us, but we think it best to by-pass them for the time being since the issue of valuation dominates the case, and it will be better to dispose of the whole matter all at once if it comes here again. The remand will therefore be without prejudice to the right of the Indians to raise those issues again on any further appeal to this court.
The Government’s cross-appeal revolves around a portion of the land awarded to the Seminóles by the Commission in the determination of liability which we affirmed in 180 Ct. Cl. 375. That particular area is claimed under the Indian Claims Commission Act by both the Seminóles and the Creeks. The history of these overlapping claims, which have not up to now been consolidated, is set forth in McGhee v. Uni6ted States, 194 Ct. Cl. 86, 437 F. 2d 995 (1971) (Ind. Cl. Comm. Docket No. 280), in which we held that the Creeks were not precluded by the prior determination in favor of the Semi-nóles from pursuing their own claim to the overlapping territory. We said: “In order to protect itself, the Government, here a potential double payor, should have taken the initiative to consolidate. Had the cases been consolidated at the proper time all parties would have been bound by the ultimate judgment and needless litigation could have been averted.” 194 Ct. Cl. at 94,437 F. '2d at 1000. Subsequently, the Government *356moved to remand the present Seminole case, before consideration or decision 'by the court of the instant appeals, so that the conflicting claims of the two groups could be jointly adjudicated by the Commission prior to our consideration of the Seminóles’ appeal; this motion was denied by order of April 15,1971.
In its cross-appeal the United States presses for the same relief of remand for consolidation, pointing out that since our order of April 15, 1971, the Creeks have made it very definite, before the Commission, that the area they are claiming overlaps, in substantial part, with that awarded to the Seminóles. It is absolutely clear that, if the Creeks prevail, they will recover for some of the same lands for which the Seminóles are scheduled to be paid under the outstanding judgment. It is also agreed that the two groups cannot both have been in exclusive and long-continued possession of the overlapping area at the time it came into the hands of the United States; the claims are mutually exclusive.
The Government was primarily responsible for the failure to consolidate the two claims prior to the Commission’s adjudication of the Seminóles’ case, but nevertheless we now sustain the cross-appeal, order the overlapping Creek (Docket No. 280) and Seminole claims consolidated, and remand this case so that those overlapping claims can be resolved in the consolidated proceeding. We take this course because it is now for the first time indisputable that there is such an overlap in claims and also, more importantly, because we are remanding the case on the Seminóles’ appeal for further proceedings before the Commission. Since the case is not yet ended but must in any event proceed further, we think it just and appropriate to relieve the Government of the possibility of having to pay twice. The Seminóles will suffer the detriment of further litigation on the overlap, but that detriment is much mitigated by the fact that additional litigation will be required in any case by the remand we order on valuation. Moreover, since the case is not yet closed, no rights have vested and the Seminóles are not entitled to insist on the acreage determination (with respect to the overlap) in their favor if it turns out that the Creeks should be paid for *357that territory. Section 20(b) of the Indian Claims Commission Act, 25 U.S.C. §70s(b), empowers the court “at any time [to] remand the cause to the Commission for such further proceedings as it may direct”, and this appears to us a proper occasion to exercise that power in the interests of justice. Cf. Ford Motor Co. v. National Labor Relations Board, 305 U.S. 364, 373 (1939). The Commission will, no doubt, arrange the further proceedings with respect to the overlap so as to minimize repetition to the extent feasible without cutting into any party’s rights.
The case is, accordingly, remanded to the Indian Claims Commission for further proceedings in conformity with this opinion.

Remanded.


 The prior interlocutory appeal was by the Government alone, and under tbe Indian Claims Commission Act tbe Indians, who did not appeal at that stage, are not barred from raising issues relating to tbe Commission’s determination of liability. 25 U.S.C. § 70s(b) (as amended).


 For tbe so-called cession tract, ceded in 1823 and containing 23,892,626 acres, tbe Commission found a fair market value of $12,500,000 (from which it deducted the consideration of $152,500 paid for that acreage). For tbe so-called reservation tract ceded in 1832 (containing 5,865,600 acres), tbe Commission found a value of $2,050,000, but gave tbe Indians nothing because tbe consideration paid for that tract was found to have been $2,094,809.39. Tbe final award was $12,347,500, less offsets.